Citation Nr: 0608872	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-31 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1964 to 
September 1967 and from October 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The Board notes that service connection on a direct basis for 
the cause of the veteran's death was denied in December 2001, 
and no appeal was filed.  In April 2003, the appellant, the 
veteran's widow, requested that her claim for DIC be reopened 
on the basis that her husband died from a disease she 
believed was due to Agent Orange exposure.  The RO 
adjudicated the claim on the merits.  Therefore, to accord 
her every consideration, the Board will also adjudicate the 
claim for service connection for the cause of the veteran's 
death due to Agent Orange exposure. 


FINDINGS OF FACT

1.  The veteran died in December 2001 at the age of 55.  The 
immediate cause of death was cardiorespiratory arrest due to 
severe metabolic acidosis due to acute myelogenous leukemia.

2.  There is no medical opinion linking the veteran's fatal 
acute myelogenous leukemia to Agent Orange exposure during 
service.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death as 
due to Agent Orange exposure is not warranted.  38 U.S.C.A. 
§§ 1116, 1310, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death. 38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be the principal cause of death, it must singularly or 
jointly with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  For a service-connected 
disability to be a contributory cause of death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c).

The appellant has claimed that the veteran's fatal acute 
myelogenous leukemia was the result of his exposure to Agent 
Orange during service.  The evidence of record indicates that 
the veteran served in Vietnam during the Vietnam era. As 
such, he is presumed to have been exposed to herbicide agents 
such as Agent Orange during military service.  38 U.S.C.A. § 
1116(f).

In the present case the veteran died of acute myelogenous 
leukemia, which is not one of the diseases warranting service 
connection on a presumptive basis due to Agent Orange 
exposure during service.  38 C.F.R. § 3.309.  Moreover, VA 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for, among other 
conditions, any form of leukemia (other than chronic 
lymphocytic leukemia).  See Notice, 68 Fed.Reg. 27630-27641 
(May 20, 2003).  The veteran's death certificate specifically 
identifies his fatal cancer as "acute myelogenous 
leukemia."  

The Board notes that the appellant has submitted numerous 
medical records which indicate from 1991 to 1998 a diagnosis 
of chronic granulocytic leukemia and from 1999 the diagnosis 
of chronic myelogenous leukemia, "acute myelogenous 
leukemia."  The Board notes that the record contains an 
April 27, 1999 nursing note which lists a diagnosis of CLL.  
VA regulations provide that if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for chronic lymphocytic leukemia 
(CLL).  38 C.F.R. § 3.309(e).  It is clear, however, that 
this notation in April 1999 was no more than a typographical 
error.  Every medical record prior to and after this nursing 
note indicates the veteran's diagnosis was CML  - chronic 
myelogenous leukemia.  That diagnosis was based on numerous 
biopsies, bone marrow testing, and other diagnostic tests.  
The overwhelming preponderance of the evidence indicates this 
was the correct diagnosis, and the notation of "CLL" on the 
nurse's note is not convincing evidence that the veteran 
actually had chronic lymphocytic leukemia.

Thus, although the veteran presumed to have been exposed to 
an herbicide agent during active service, presumptive service 
connection is not warranted for the particular type of 
leukemia which caused his death.   

The fact that the veteran is not entitled to presumptive 
service connection under 38 C.F.R. § 3.307 (a)(6)(iii) does 
not preclude an evaluation as to whether the veteran is 
entitled to service connection on a direct basis under 38 
C.F.R. § 3.  The record must contain competent medical 
evidence of a relationship between the veteran's  diagnosed 
disease process and exposure to a herbicide agent while in 
military service.

In the instant case there is no competent medical evidence of 
record which links the veteran's fatal acute myelogenous 
leukemia to Agent Orange exposure during service.  The 
appellant has submitted private medical treatment records 
related to the veteran's treatment for his fatal acute 
myelogenous leukemia.  There is nothing in these records 
which in any way relates his fatal condition to military 
service or to exposure to Agent Orange during service.  The 
only record that contains anything potentially relevant is a 
July 1991 report from Dr. Sherman that notes the diagnosis of 
chronic granulocytic leukemia and under occupational history 
indicates that the veteran may have been exposed to Agent 
Orange in Vietnam.  Dr. Sherman did not purport to link this 
exposure to the diagnosed leukemia, and such a statement 
would, indeed, be contrary to the Secretary's determinations, 
discussed above, that scientific studies have not shown such 
a link is plausible.

As the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit of the doubt doctrine is not applicable, and the 
claim must be denied. 38 U.S.C.A. 5107(b) (West 2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in May 2003.  That letter advised the 
claimant of the information necessary to substantiate her 
claim, and of her and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  Since the claim at hand was denied by the 
RO and is also being denied by the Board, as discussed 
herein, there is no potential disability rating or effective 
date issue that would warrant providing additional notice to 
the appellant. Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006). 

The RO's 2003 letter did not specifically tell the claimant 
to provide any relevant evidence in her possession.  
Nevertheless, as a practical matter, the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The May 2003 letter informed her that 
additional information or evidence was needed to support her 
claim, and asked her to send the information or evidence to 
VA.  When considering the notification letter, the rating 
decision on appeal, and the statement of the case (SOC), as a 
whole, the Board finds that she was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim.  Moreover, there is no allegation 
from the claimant that she has any evidence in her possession 
that is needed for a full and fair adjudication of the claim.  
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and she was afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 
  
In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the claimant.  However, what 
the VCAA seeks to achieve is to give the claimant notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the claimant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  Private medical records identified by the claimant 
have been obtained, to the extent possible. The claimant has 
at no time referenced outstanding records that she wanted VA 
to obtain or that she felt were relevant to the claim.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


